Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Logan Buck on 5/19/2021.


Cancel claims 18 and 28.

Amend claims 17, 19 and 20:

17.    (Amended) A method of preparing a protein according to claim 1, comprising:
contacting 1) an amino donor-comprising substrate with 2) an acyl glutamine-containing amino acid donor sequence comprising an amino acid sequence according to SEQ ID NO: 2 according to claim 1;
in the presence of transglutaminase, to obtain a protein comprising said acyl glutamine –containing amino acid sequence covalently linked via a γ-glutamyl-amide bond to said amino donor comprising substrate;
wherein the protein is an antibody or antigen-binding fragment



19.    (Amended) Method according to claim 17 a dye, drug, ribozyme, nanobody, enzyme, or linker.

20.    (Amended) Method according to claim 19 .



By the forgoing, method of making claims have been amended to correct formal matters and include all limitations of the allowable product claims.  These claims are therefore rejoined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642